Landon, J. (dissenting):
I dissent.
Two causes off action being united, one for a penalty, and the other for a trespass, and a general verdict thereupon for the defendant, it" follows that if the verdict be set aside and a new trial granted, the defendant will be put in jeopardy a second time in respect of the penalty, that is, “for the same offense.” All viola-' tions of prohibitive statutes are offenses, of which crimes, that is, felonies.and misdemeanors, punishable upon conviction, constitute one class, and violations not so punishable or otherwise punishable, another class. The State Constitution of 1821 reads (Art. 7, § 7): “ Ho person shall be subject for the same offense to be twice put in jeopardy of life or limb.” The Constitution of the United States uses the same *99words. But since 1846 the provision in the State Constitution has read thus : “Ho person shall be subject to be twice put in jeopardy for the same offense.” (Art. 1, § 6.) Hence I think we should not depart from the long line of older decisions, thus sanctioned by constitutional amendment, refusing in penal actions to set aside a verdict for the defendant. The People prosecuted this defendant for an alleged offense; the People by. their jury have absolved him, and I-advise that he go hence without delay.
Order affirmed, with costs. ■